12/01/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0031


                                      DA 20-0031
                                   _________________

 ESTATE OF NICHOLAS TYSON FRAZIER;
 And JEANETTE YOUNG; by and through
 Personal Representative Brittney King f/k/a/
 Brittney Chatriand;

              Plaintiffs and Appellants,
                                                                    ORDER
       v.

 ERIK MILLER and JOHN DOES 1-10,

              Defendant, Appellee,
              and Cross-Appellant.
                                 _________________

       Appellee Erik Miller, by counsel, has filed an unopposed motion for extension of
time, until January 29, 2021, within which to file his reply to Appellant’s cross-appeal.
       Pursuant to M. R. App. 12(4), “the cross-appellant shall file the cross-appeal reply
brief within 14 days after service of the cross-appeal answer brief.”
       Appellant’s reply and answer to cross-appeal brief was filed on November 25, 2021;
thus, Appellee’s reply brief is currently due December 9, 2020.
       IT IS ORDERED that Appellee has until January 8, 2021, to file his reply brief.
       No further extensions will be granted.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   December 1 2020